Opinion filed May 6, 2021




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00203-CR
                                  __________

                            JINGBO XU, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 25401A


                     MEMORANDUM OPINION
      The jury convicted Jingbo Xu of sexual assault by penetrating the female
sexual organ of K.B. with his finger, a second-degree felony. See TEX. PENAL CODE
ANN. § 22.011(a)(1)(A), (f) (West Supp. 2020). The jury assessed his punishment
at confinement for six years in the Institutional Division of the Texas Department of
Criminal Justice.
      In a sole issue on appeal, Appellant argues that the trial court erred during the
guilt/innocence phase of trial by admitting the testimony of eight witnesses who
alleged improper sexual contact by Appellant during the month prior to the date on
which the victim, K.B., was assaulted. We affirm.
                                I. Background Facts
      Appellant worked as a masseur at the Mall of Abilene for three months, having
previously worked as a masseur in China and New York for approximately ten years.
On January 1, 2013, K.B. decided to get a massage to relieve back pain that she was
experiencing after taking part in a sale at Dillard’s. Having been to the same
massage parlor in the past, K.B. intended to pay for and receive a chair massage for
$20. However, Appellant persuaded K.B. to purchase the $30 full-body massage.
      K.B. complained of hip pain. Appellant lowered her pants while she was lying
facedown on a massage table, which did not immediately alarm K.B. Appellant
began massaging K.B.’s neck “really, really fast,” working his way lower on her
body. Appellant touched both of K.B.’s breasts and nipples momentarily, which
K.B. assumed was an innocent mistake at the time. Appellant worked his way down
and began massaging K.B.’s buttocks. Appellant got very close to K.B.’s anus,
which made her uncomfortable and confused. Appellant then penetrated her vagina
with his finger. K.B. testified that she went into a state of shock, concerned that
Appellant would attempt to rape her. K.B. did not see Appellant’s finger penetrate
her vagina, but was confident that she felt him do so.        K.B., infuriated with
Appellant, demanded his business card, loudly cursed him at the front desk, and then
proceeded to the parking lot of the mall where she called her father, who told her to
inform the police.
      Sergeant Jake Weise, an officer with the Abilene Police Department at the
time, responded to K.B.’s call. Sergeant Weise testified that he made contact with
K.B. and that she appeared visibly upset. K.B. accompanied Sergeant Weise into
the massage parlor to identify Appellant. Sergeant Weise made contact with
Appellant but could not communicate with him due to Appellant’s inability to speak
                                         2
English. Sergeant Weise’s report reflected that he originally believed K.B. had
fallen asleep during her massage, based on his conversation with K.B.
      K.B. testified that she takes prescribed pain medication to cope with high
levels of hip and lower back pain. K.B. takes hydrocodone and gabapentin for pain,
as well as Lunexa as a sleep aid. K.B. admitted to taking hydrocodone and
gabapentin on the afternoon of the incident and said that she possibly took
hydrocodone only twenty minutes prior to the massage. She denied ever falling
asleep during the massage. K.B. testified that gabapentin does not cause her to
become drowsy and that hydrocodone causes her to become energized.
      Jeff Cowan, a detective with the Abilene Police Department’s Crimes Against
Persons Unit, was assigned as lead detective in this case. Detective Cowan testified
that, after the initial report was taken and publicized, the case “kind of snowballed”
as other victims came forward. Detective Cowan testified that a Sexual Assault
Nurse Examination likely would not have revealed forensic evidence of digital
penetration; therefore, K.B. never received a SANE.
      Appellant stated that he had never received any complaints about his massage
services.   He maintained that assertion on cross-examination.            During the
guilt/innocence phase of trial, numerous witnesses came forward with testimony
regarding prior instances of inappropriate sexual contact by Appellant during
massages. Each of these witnesses testified at a hearing outside the jury’s presence
pursuant to a motion in limine to exclude such evidence, but the trial court overruled
the motion and allowed the testimony to be heard at trial. Prior to the sworn
testimony of each witness, the trial court instructed the jury that it was only to
consider the evidence to determine if there was a common scheme or plan by
Appellant and not to consider the testimony for any other purpose.
      The first witness to take the stand was R.L. R.L. testified that, while receiving
a foot massage from Appellant on or about December 3, 2012, Appellant touched
                                          3
her vaginal area over her clothes. Appellant was using a “chopping motion” up
R.L.’s leg and touched her vaginal area with the hand he was using on the inside of
her thigh. R.L. felt violated but did not contact the police until she saw the news
report indicating police were looking for individuals who may have been
inappropriately touched by Appellant.
        T.W. received an hour-long full-body massage from Appellant sometime
between December 15 and December 25, 2012. During the massage, Appellant
touched T.W.’s breasts over her clothes. T.W. also testified that, during one portion
of the massage, she could feel Appellant’s erect penis on her side. T.W. stopped the
massage at that point, paid, and left. T.W. did not notify the police at that time, but
she did inform the police once she was made aware of the investigation into
Appellant’s conduct.
        C.D. received a full body massage from Appellant on or about December 19,
2012.    C.D. remained clothed for the duration of the massage, during which
Appellant touched her breast and rubbed her nipple. C.D. felt violated but did not
contact police until approximately two weeks later when C.D. became worried that
Appellant would do the same thing to someone else.
        R.W. received a full body massage from Appellant in December 2012.
Appellant massaged her breasts, worked his way down her body, separated her legs,
and began rubbing around her vaginal area. R.W. felt violated and confused
afterwards, but she did not contact the police until she saw the news story about
Appellant’s actions.
        K.M. received a back massage from Appellant on December 26, 2012. During
the massage, Appellant slid his hand down and touched K.M.’s left breast, prompting
K.M. to stop Appellant and remark: “[K]eep it to my back and my neck.” K.M.
testified that “[i]t felt more like an intentional grab; a soft, intentional grab than a


                                           4
graze by any means.” K.M. felt uncomfortable but did not contact the police until
she saw Appellant on the news.
        C.O. and her husband received a couples massage on or about December 27,
2012. While Appellant was massaging C.O.’s gluteal area, he slid his hand down to
her vaginal area until C.O. told him to “stop.” C.O. did not believe that she was
being assaulted, so she continued the massage. Appellant repeated the unwanted
physical contact with C.O.’s vaginal area twice more during the massage. C.O.
testified that she was shocked and angry and that she proceeded to push Appellant’s
hand away when he touched her for the third time. C.O. did not immediately notify
the police, but did so a day or two later.
        C.R. received a back and shoulder massage from Appellant on or about
December 28, 2012. During the massage, Appellant massaged the sides of her
breasts over her clothes. C.R. felt “[v]ery violated” and ashamed. C.R. did not
immediately contact the police, but eventually did so once she saw Appellant on the
news.
        R.H. received a back and shoulder massage from Appellant on or about
December 30, 2012. During the massage, Appellant massaged the sides and top of
R.H.’s breasts, stopping short of the nipple area.        R.H. testified that she felt
uncomfortable but that she did not contact the police until she saw the news report
on Appellant.
        Appellant testified through an interpreter. Appellant testified that he did not
recognize K.B. and that he did not insert his finger into her vagina during a massage.
Appellant further testified that he did not recognize any of the other women who
testified against him. When asked if he had done what he was being accused of,
Appellant replied: “I didn’t do anything.”
        The jury convicted Appellant of sexual assault and sentenced him to six years
in prison.
                                             5
                                       II. Issue
      Appellant asserts that the evidence of eight extraneous offenses introduced
against him denied him of his right to a fair trial. According to Appellant, his alleged
inappropriate touching of eight women over their clothing does not justify the
introduction of these extraneous offenses during the guilt/innocence phase of trial
when the issue in question is whether he sexually assaulted K.B. by penetration.
Appellant argues that the only theory that could justify admission of this evidence
would be Rule 404(b)(2) of the Texas Rules of Evidence as evidence of modus
operandi. However, Appellant asserts that the distinction between touching the eight
other women over their clothing and penetrating K.B. would prevent modus
operandi from being applicable.
      Appellant further asserts that, even if the admission of such testimony under
Rule 404(b)(2) was justified, the cumulative evidence in this case was violative of
Rule 403 of the Texas Rules of Evidence. Therefore, Appellant asserts that the
admission of the eight extraneous offenses was error that harmed Appellant.
      For extraneous-offense evidence to be admissible under both Rules 403 and
404(b), it must satisfy a two-pronged test: (1) it must be relevant to a fact of
consequence in the case aside from its tendency to show that the defendant acted in
conformity with character and (2) its probative value must not be substantially
outweighed by unfair prejudice. Page v. State, 213 S.W.3d 332, 336 (Tex. Crim.
App. 2006).
      A. Rule 404(b)
              1. Standard of Review
      “Whether extraneous offense evidence has relevance apart from character
conformity, as required by Rule 404(b), is a question for the trial court.” Devoe v.
State, 354 S.W.3d 457, 469 (Tex. Crim. App. 2011) (quoting Moses v. State, 105
S.W.3d 622, 627 (Tex. Crim. App. 2003)). “Thus, a trial court’s ruling on the
                                           6
admissibility of extraneous offenses is reviewed under an abuse-of-discretion
standard.” Id. (citing Prible v. State, 175 S.W.3d 724, 731 (Tex. Crim. App. 2005)).
“As long as the trial court’s ruling is within the ‘zone of reasonable disagreement,’
there is no abuse of discretion, and the trial court’s ruling will be upheld.” Id.
(quoting Prible, 175 S.W.3d at 731). “A trial court’s 404(b) ruling admitting
evidence is generally within this zone if there is evidence supporting that an
extraneous transaction is relevant to a material, non-propensity issue.” Id. (citing
Powell v. State, 63 S.W.3d 435, 438 (Tex. Crim. App. 2001)).
      A trial court’s ruling to admit evidence will be upheld provided that the trial
court’s decision “is reasonably supported by the record and is correct under any
theory of law applicable to the case.” Carrasco v. State, 154 S.W.3d 127, 129 (Tex.
Crim. App. 2005). Further, we will not reverse a trial court’s erroneous admission
of evidence unless the error affected the appellant’s substantial rights. See TEX. R.
APP. P. 44.2(b); Sandoval v. State, 409 S.W.3d 259, 287 (Tex. App.—Austin 2013,
no pet.) (stating that “erroneous admission of evidence is non-constitutional error”
and that “[n]on-constitutional error requires reversal only if it affects the substantial
rights of the accused”).
             2. Analysis
      Rule 404(b) provides that extraneous-offense evidence “is not admissible to
prove a person’s character in order to show that on a particular occasion the person
acted in accordance with the character.” TEX. R. EVID. 404(b)(1). Evidence of other
offenses, however, may be admissible when the evidence is relevant to a fact of
consequence in the case. See TEX. R. EVID. 404(b)(2); Montgomery v. State, 810
S.W.2d 372, 387–88 (Tex. Crim. App. 1991) (op. on reh’g). For instance, evidence
of other crimes or wrongs may be admissible if it tends to establish some elemental
fact, such as identity, intent, or knowledge; tends to establish some evidentiary fact,
such as motive, opportunity, plan, or preparation, leading inferentially to an
                                           7
elemental fact; or rebuts a defensive theory by showing, e.g., absence of mistake or
lack of accident. Montgomery, 810 S.W.2d at 387–88; see also TEX. R. EVID.
404(b)(2). If the trial court determines that the offered evidence has independent
relevance apart from or beyond character conformity, the trial court may admit the
evidence and instruct the jury that the evidence is limited to the specific purpose the
proponent advocated. Prince v. State, 192 S.W.3d 49, 54 (Tex. App.—Houston
[14th Dist.] 2006, pet. ref’d) (citing Montgomery, 810 S.W.2d at 387–88).
Rule 404(b)(2) is a rule of inclusion, not exclusion. De La Paz v. State, 279 S.W.3d
336, 343 (Tex. Crim. App. 2009). “[E]vidence of a defendant’s particular modus
operandi is a recognized exception to the general rule precluding extraneous offense
evidence, if the modus operandi evidence tends to prove a material fact at issue,
other than propensity.” Martin v. State, 173 S.W.3d 463, 468 (Tex. Crim. App.
2005) (quoting Owens v. State, 827 S.W.2d 911, 915 (Tex. Crim. App. 1992)).
      Evidence of extraneous offenses showing the modus operandi of a defendant
has been held to be admissible to prove identity, which was not at issue in the present
case, and also to prove intent or lack of consent. See Casey v. State, 215 S.W.3d
870, 881 (Tex. Crim. App. 2007). The Texas Court of Criminal Appeals has held
that, for evidence of an extraneous offense to be admissible to prove identity “by
comparing common characteristics,” the extraneous offense “must be so similar to
the charged offense that the offenses illustrate the defendant’s ‘distinctive and
idiosyncratic manner of committing criminal acts.’” Page, 213 S.W.3d at 336
(quoting Martin, 173 S.W.3d at 468). “[T]he theory of relevancy is usually that of
modus operandi in which the pattern and characteristics of the charged crime and
the uncharged misconduct are so distinctively similar that they constitute a
‘signature.’” Segundo v. State, 270 S.W.3d 79, 88 (Tex. Crim. App. 2008). The
signature must be apparent from a comparison of the circumstances in both cases.


                                          8
Page, 213 S.W.3d at 336 (citing Bishop v. State, 869 S.W.2d 342, 346 (Tex. Crim.
App. 1993)).
       In determining whether the similarity between the offenses is sufficient, the
court should consider both the specific characteristics of the offenses and the time
interval between them. Johnson v. State, 68 S.W.3d 644, 651 (Tex. Crim. App.
2002). “No rigid rules dictate what constitutes sufficient similarities; rather, the
common characteristics may be proximity in time and place, mode of commission
of the crimes, the person’s dress, or any other elements which mark both crimes as
having been committed by the same person.” Segundo, 270 S.W.3d at 88. “Usually,
it is the accretion of small, sometimes individually insignificant, details that marks
each crime as the handiwork or modus operandi of a single individual.” Id.
Remoteness or dissimilarity does not per se render an extraneous offense irrelevant
on the issue of identity. Thomas v. State, 126 S.W.3d 138, 144 (Tex. App.—Houston
[1st Dist.] 2003, pet. ref’d).
       Furthermore, it is well settled that extraneous-offense and prior-bad-acts
evidence is admissible to rebut a defensive theory. See, e.g., Powell, 63 S.W.3d at
439. Rebuttal of a defense means introducing evidence that contradicts some aspect
of the defense itself. Roberts v. State, 29 S.W.3d 596, 601 (Tex. App.—Houston
[1st Dist.] 2000, pet. ref’d). In raising a defensive theory, a defendant opens the
door for the State to offer rebuttal testimony concerning an extraneous offense if the
extraneous offense has characteristics common with the offense for which the
defendant is being tried. Id.; Faison v. State, 59 S.W.3d 230, 242 (Tex. App.—Tyler
2001, pet. ref’d). It is also true that extraneous-offense evidence that rebuts a
defensive theory is relevant. Rankin v. State, 974 S.W.2d 707, 718 (Tex. Crim. App.
1996) (op. on reh’g). Generally, the defensive theory the State wishes to rebut
through extraneous-offense evidence must be elicited on direct examination by the


                                          9
defense and cannot be elicited by prompting or maneuvering by the State. Roberts,
29 S.W.3d at 601.
      Appellant cites Owens for the proposition that the extraneous offenses were
too dissimilar from the charged crime to constitute a modus operandi under
Rule 404(b). 827 S.W.2d at 915. Appellant asserts that there is not sufficient
similarity between the penetration in this case and mere touching in the extraneous
offenses so as to “earmark” the “handiwork” of Appellant. See id. Therefore,
Appellant argues that the admission of these eight extraneous offenses under
Rule 404(b)(2) was erroneous.
      The State asserts that the evidence concerning the manner of offending and
the number of victims also has relevance apart from character conformity under the
“doctrine of chances,” encompassed within modus operandi, because the evidence
tends to rebut Appellant’s defensive theory that K.B. was asleep or intoxicated on
prescription medication and, therefore, was mistaken as to what happened, or did not
happen, during her massage. The State also contends that Owens is inapposite here
due to the nature of Appellant’s charged offense and the striking similarity of the
extraneous offenses. We agree with the State’s analysis.
      The Court of Criminal Appeals has discussed the intersection of the doctrine
of chances and modus operandi:
      Although the modus operandi theory of admissibility under Rule
      404(b) usually refers to evidence offered to prove the identity of a
      specific person, its use is not so limited in the law. Modus operandi
      may also encompass the “doctrine of chances” theory to show lack of
      consent, motive, and the manner of committing an offense. We have
      recently noted that “evidence of a remarkably similar act might be
      admissible to prove the corpus delicti (the crime itself), intent, or lack
      of consent under ‘the doctrine of chances.’” Daggett v. State, 187
      S.W.3d 444, 453 n.18 (Tex. Crim. App. 2005); see also Martin v. State,
      173 S.W.3d 463, 467–68 (Tex. Crim. App. 2005) (lack of consent);
      Robbins v. State, 88 S.W.3d 256, 265–69 (Tex. Crim. App. 2002)

                                         10
      (COCHRAN, J. concurring) (corpus delicti); Plante v. State, 692
      S.W.2d 487, 491–92 (Tex. Crim. App. 1985) (intent).
Casey, 215 S.W.3d at 881.
      “The ‘doctrine of chances’ tells us that highly unusual events are unlikely to
repeat themselves inadvertently or by happenstance.” De La Paz, 279 S.W.3d at
347. That is,
      if A while hunting with B hears the bullet from B’s gun whistling past
      his head, he is willing to accept B’s bad aim . . . as a conceivable
      explanation; but if shortly afterwards the same thing happens again, and
      if on the third occasion A receives B’s bullet in his body, the immediate
      inference (i.e., as a probability, perhaps not a certainty) is that B shot at
      A deliberately; because the chances of an inadvertent shooting on three
      successive similar occasions are extremely small.
Id. (alteration in original). Similarly, the random chance that a masseur at the Mall
of Abilene sexually assaulted a client decreases significantly when it is learned that
the same masseur inappropriately touched eight other women during the month prior
to the sexual assault.
      Here, Appellant asserted that he did not inappropriately touch K.B. and that
K.B. was likely asleep during the massage as a result of taking prescription
medication shortly before she entered the massage parlor. Appellant’s opening
statement made mention of the asserted defensive theory that K.B. was asleep and,
therefore, was mistaken in her allegations. Appellant cross-examined K.B. on the
issue and reiterated the defensive theory during his closing argument. The details of
the extraneous offenses established that Appellant had committed similar offenses
on other occasions in the weeks surrounding the sexual assault of K.B. This
evidence made Appellant’s defensive theory that K.B. was asleep and mistaken
about what occurred during her massage less believable because Appellant had
committed similar acts on prior occasions. This evidence rebutted Appellant’s claim
that he was innocent and had never acted in an unprofessional manner as a masseur.

                                           11
Accordingly, the trial court did not abuse its discretion by determining that this
evidence was admissible either (1) to rebut Appellant’s defensive theory that K.B.
was asleep and unaware of what actually occurred during her massage or (2) for the
noncharacter-conformity purpose of showing modus operandi under the “doctrine of
chances.” See De La Paz, 279 S.W.3d at 348; see also Bass v. State, 270 S.W.3d
557, 563 (Tex. Crim. App. 2008); Owens, 827 S.W.2d at 914.
      B. Rule 403
            1. Standard of Review
      Even if extraneous-offense evidence is relevant under Rule 404(b), the trial
court may exclude it under Rule 403 if its probative value is substantially
outweighed by a danger of unfair prejudice. TEX. R. EVID. 403; see Martin, 173
S.W.3d at 467. Rule 403 favors the admission of relevant evidence and carries a
presumption that relevant evidence will be more probative than prejudicial. Gallo v.
State, 239 S.W.3d 757, 762 (Tex. Crim. App. 2007); Casey, 215 S.W.3d at 879.
      We review trial court rulings on Rule 403 grounds for abuse of discretion,
Pawlak v. State, 420 S.W.3d 807, 810 (Tex. Crim. App. 2013), affording trial courts
a high level of deference regarding admissibility. Robisheaux v. State, 483 S.W.3d
205, 218 (Tex. App.—Austin 2016, pet. ref’d). Though not exclusive, the factors
that courts balance when performing a Rule 403 analysis are:
      (1) the inherent probative force of the proffered item of evidence along
      with (2) the proponent’s need for that evidence against (3) any tendency
      of the evidence to suggest [a] decision on an improper basis, (4) any
      tendency of the evidence to confuse or distract the jury from the main
      issues, (5) any tendency of the evidence to be given undue weight by a
      jury that has not been equipped to evaluate the probative force of the
      evidence, and (6) the likelihood that presentation of the evidence will
      consume an inordinate amount of time or merely repeat evidence
      already admitted.



                                        12
Gigliobianco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006); see Davis v.
State, 329 S.W.3d 798, 806 (Tex. Crim. App. 2010) (explaining that “probative
value” refers to how strongly evidence makes existence of “fact of consequence”
“more or less probable” and to how much proponent needs evidence and that “unfair
prejudice” refers to how likely it is that evidence might result in decision made on
“improper basis,” including “an emotional one” (quoting Casey, 215 S.W.3d at
879)). All evidence is “likely to be prejudicial to one party or the other.” Davis,
329 S.W.3d at 806. “It is only when there exists a clear disparity between the degree
of prejudice of the offered evidence and its probative value that Rule 403 is
applicable.” Id. (citing Williams v. State, 958 S.W.2d 186, 196 (Tex. Crim. App.
1997)).
             2. Analysis
      Appellant asserts that the probative value of the extraneous offenses is very
minimal, as those offenses involved different incidents and did not involve
penetration. In applying the factors listed above, we conclude that the admission of
the extraneous-offense evidence detailing Appellant’s inappropriate touching of his
clients at the massage parlor within one month of the incident with K.B. did not
violate Rule 403. The trial court did not abuse its discretion by determining that the
probative value of the evidence was not substantially outweighed by the danger of
unfair prejudice. The inherent probative force of this evidence was its tendency to
show that Appellant had the opportunity and intent to commit the sexual assault of
K.B. by the same means of massage, and to rebut Appellant’s defensive theory that
K.B. was voluntarily intoxicated and/or asleep in a manner that left her unable to
accurately depict or recollect what happened during the course of her massage.
      The Texas Court of Criminal Appeals has noted that, “in prosecutions for
sexual offenses, a successful conviction ‘often depend[s] primarily on whether the
jury believe[s] the complainant, turning the trial into a swearing match between the
                                         13
complainant and defendant.’” Wheeler v. State, 67 S.W.3d 879, 888 (Tex. Crim.
App. 2002) (alterations in original) (quoting Boutwell v. State, 719 S.W.2d 164, 177–
78 (Tex. Crim. App. 1985)). Appellant’s conduct in this case left numerous women
initially confused as to Appellant’s intent to grope them, assuming that his actions
were possibly inadvertent. We agree with the State’s assertion that, without the
testimony of the other victims, a jury may have been left only with K.B.’s testimony
to the same effect. Therefore, the extraneous offenses had high probative value to
show Appellant’s intent, opportunity, lack of mistake, modus operandi, and corpus
delicti and to rebut Appellant’s defensive theory.
      Furthermore, the temporal proximity of the extraneous offenses to the charged
crime indicates high probative value to show Appellant’s modus operandi. Each of
the extraneous offenses occurred within a one-month timeframe of the charged
offense. These offenses highlight Appellant’s familiarity with the situation that
clients like K.B. were in when K.B. was sexually assaulted. Appellant appears to
have engaged in illicit conduct when he was able to exert power over female clients
in a relaxed, controlled setting, i.e., during a massage.       Each of the alleged
extraneous offenses occurred in an identical manner as the charged offense,
irrespective of whether the contact was over or under clothing or whether he
penetrated a sexual organ or not. Appellant would begin a massage on a female
client and eventually touch her breasts and nipples; he even touched the vaginal area
of some of the women who testified during this trial. We acknowledge that the
numerous extraneous offenses were not committed in an exactly identical fashion as
the charged offense, but this extraneous-offense evidence, having a strikingly similar
pattern among many clients in a short period of time, need not be completely
identical to the charged offense in order to be probative. Page, 213 S.W.3d at 338.
      While we understand the inherently inflammatory and indelible nature of
sexually related misconduct, we disagree with Appellant’s assertion that, in this case,
                                          14
the testimony influenced the jury in an irrational way or suggested a decision on an
improper basis. The extraneous-offense evidence related directly to Appellant’s
modus operandi, and the trial court instructed the jury that it was to consider
evidence of the extraneous bad acts only for the limited purpose of determining
whether the evidence tended to prove a common scheme or plan by Appellant. The
trial court further instructed the jury that any extraneous event could be considered
only if proved beyond a reasonable doubt. Additionally, presentation of the evidence
did not consume an inordinate amount of time. Although the State called eight
witnesses to testify concerning Appellant’s prior conduct, the testimony from the
women describing the inappropriate conduct of Appellant was not extensive. The
record does not show that the State had other probative evidence available to rebut
Appellant’s assertion that he had never acted unprofessionally and that he did not
inappropriately touch any of his clients, especially K.B. Accordingly, the trial court
could reasonably have determined that the probative value of the evidence of
extraneous events was not substantially outweighed by the risk of its unfair
prejudice. See De La Paz, 279 S.W.3d at 343–44; Martin, 173 S.W.3d at 467.
      We, therefore, conclude that the trial court’s admission of Appellant’s past
conduct was within the zone of reasonable disagreement and did not constitute an
abuse of discretion. See Devoe, 354 S.W.3d at 469.
      C. Harm
      Even if admission of evidence concerning any of the extraneous offenses was
erroneous, we will not reverse unless its admission affected Appellant’s substantial
rights. TEX. R. APP. P. 44.2(b) (“Any [non-constitutional] error, defect, irregularity,
or variance that does not affect substantial rights must be disregarded.”). We do not
see such harmful error in the trial record. The trial court orally instructed the jury
before presentation of each extraneous offense and instructed it again in the jury
charge as to how the jury could use evidence of the extraneous offenses, i.e., only to
                                          15
prove a common scheme or plan by Appellant. We generally presume that the jury
follows the trial court’s instructions in the manner presented. Thrift v. State, 176
S.W.3d 221, 224 (Tex. Crim. App. 2005). An appellant may refute this presumption,
but he must do so by pointing to evidence that the jury failed to follow the
instruction. Id. Appellant has not identified any such evidence in this case. The
court’s charge further gives the jury instruction that the extraneous offenses must
have been proven beyond a reasonable doubt for it to consider same, and even then,
solely for the limited purpose of showing course of conduct or scheme. We cannot
say that the admission of evidence of the extraneous offenses affected Appellant’s
substantial rights.
      Accordingly, we overrule Appellant’s sole issue on appeal.
                               III. This Court’s Ruling
      We affirm the judgment of the trial court.



                                               W. BRUCE WILLIAMS
                                               JUSTICE


May 6, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         16